Title: Minutes of the Albemarle Academy Board of Trustees, 25 March 1814
From: Carr, Peter,Harris, John,Kelly, John,Nicholas, John,Garland, Edward,Carr, John,Albemarle Academy Board of Trustees
To: 


            We John Harris
			 John Nicholas, John Kelly,
			 Peter Carr, and
			 John Carr, five of the persons appointed Trustees by the Act of the General Assembly entitled “An act to establish an Accademy in
			 the County of Albemarle and for other purposes,” having met at the house of Triplet T Estes, in the town of Charlottesville, for the purpose of taking into consideration the said recited Act, and there not appearing the majority, as required by the sd Act have agreed, in order to fill such vacancies as have occured by deaths, removals and resignations, to nominate the following Citizens, to wit:
			 Thomas Jefferson,
			 Jonathan B. Carr,
			 Robert B Streshly,
			 James Leitch, Edmund Anderson, Thomas Wells,
			 Nicholas M Lewis,
			 Frank Carr, John Winn, Alexander Garrett,
			 Dabney Minor,
			 Saml Carr and
			 Thos Jameson, to fill such vacancies, and whenever one other (making a majority) of the Trustees in the said Act named, shall
			 concur therein, they shall be considered as appointed for the purposes of
			 carrying the Said recited Act into execution. And
			 we hereby recommend a general meeting at the house of
			 Triplet T Estes in the town of Charlottesville on the fifth day of the next month.
            
              
                
                signed 
                        
                
              
              
                March 25. 1814.
                
                John Harris
              
              
                
                
                Jno: Nicholas
              
              
                
                
                Jno: Kelly
              
              
                
                
                Peter Carr
              
              
                
                
                John Carr
              
              
                I Edward Garland concur in the above nomination
                
                Ed. Garland
              
            
          